Herlihy, J. P.
The State appeals and the claimants cross-appeal from a judgment of the Court of Claims awarding damages in a land appropriation action. There are no findings of fact or conclusions of law and it is obvious that the court in its deei*698sion used an erroneous amount in determining the after value of the property. It appears to be undisputed that the claimants’ expert found the after value to be $30,348 and the State’s expert $29,500. The court found such value to be $26,500. Determination of the appeal withheld and ease remitted to the Court of Claims for further proceedings not inconsistent with the decision herein. Upon the making of new or additional findings by the Trial Judge, and the filing of the record thereof in this court, the case will be restored to the calendar,
Reynolds, Taylor, Aulisi and Hamm, JJ., concur.